 TYEE CONSTRUCTION CO.307TyeeConstruction Co.andHarold J.Honeycutt andJames Ingraham.Case 19-CA-5386March 9, 1973DECISION AND ORDEROn June 1, 1972, Administrative Law Judge'Robert L. Piper issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel filedan answering brief and a brief in support ' of theDecision.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and finds merit in certain of Respondent'sexceptions.Accordingly, the Board has decided toaffirm the rulings, findings, and conclusions of theAdministrative Law Judge only to the extent consist-ent herewith.The complaint alleged, the General Counselcontended, and the Administrative Law Judge foundthat Respondent violated Section 8(a)(1) of the Actby laying off certain named employees, in order toeffectuate the Charging Parties' discharge, because oftheirpreviously condoned unprotected concertedactivity, and by thereafter refusing to reemploy theCharging Parties for the same reason. We agree withRespondent's exceptions to the Administrative LawJudge's failure to defer the instant controversy to thedispute settlement mechanism agreed upon betweenthe parties for the following reasons.In declining to dismiss the complaint and leave theparties to resolving the dispute through their contrac-tual grievance and appellate procedures, the Admin-istrativeLaw Judge reasoned that no issue ofcontract interpretation was involved in the proceed-ing, as was the case inCollyer InsulatedWire,192NLRB No. 150. However, inNational Radio Compa-ny, Inc.,198 NLRB No. 1, the Board deferred to agrievance-arbitration procedure where the contractprohibited discipline for other than "just cause" andprovided a mechanism for the quick and fairvindication of employee rights when that clause wasviolated.The same considerations which led todeferral in that case are present here.Thus, Respondent, through its -membership in theNorthwestLineConstructorsChapter,NationalElectricalContractors Association, is a party to acollective-bargainingagreementwith the Unionwhich expires on March 31, 1973. With the exceptionof two wildcat strikes, discussedinfra,the recordindicates that the relationship between the partieshas been harmonious and productive for severalyears.The_ contract provides the following withrespect to strikes, disputes, and the settlementthereof:1.4 There shall be no stoppage of work either bystrikeor lockout or any subterfuge thereofbecause of any disputes relating to this Agree-ment. Any grievance which may apse between theUnion and the Contractor [Respondent] withrespect to the interpretation or application of anyterms of this Agreement or with respect to suchmatters as the alleged discriminatory or arbitrarytreatment of an individual employee arising outof his employment . . . shall be determined bythe following procedure.1.4.1Any employee having a grievance may pre-sent it in person when the Steward has beengiven an opportunity to be present, or theSteward may present such grievance; in eithercase it shall be presented to the foreman or super-visor in charge in an endeavor to settle the griev-ance on the job.1.4.3 If the grievance has not thus been settledas provided for in Sections 1.4.1 and 1.4.2, then itshall be, referred . . . to the Business Manageror his representative, who may immediately pre-sent such grievance to the contractor or hisrepresentative.1.4.4 In the event the grievance is not settled bythe above procedure, the problem shall be pre-sented to the Labor-Management Committee. . .1.5 TheLabor-ManagementCommittee shallconsist of three (3) representing the Union andthree (3) representing the Contractor. It shall meetregularly at such stated times as it may de-cide. .. Meetings shall be conducted in accord-ance with "Structure and Procedural Rules" asadopted June 15, 1966.Any decision made bythis Committee shall be final and binding.1.7 Should this Committee fail to agree to adjustany matter, such shall then be referred to the"Council on Industrial Relations for the ElectricalConstruction Industry of the United States andCanada." Its decisions shall be final and binding.It is clear from the above that an employee maygrieve his alleged discriminatory-or arbitrary treat-ment by Respondent; implicitly, Respondent cannottake arbitrary or discriminatory action against anemployee.In 1968 Charging Parties Honeycutt and Ingrahamand journeyman lineman Johnson participated in awildcat strike and since then pursuant to the contractRespondent has refused to employ Johnson.2 How-ever, in July 1971, while Respondent was converting1The title of "Trial Examiner" was changed to "Administrative Law2Sec 2 4(b) of the agreement permits Respondent "to reject any applicant"Judgeeffective August19, 1972202 NLRB No. 34for employment" but if the applicant has never worked for Respondent, itmay reject him "for any reason allowed under law " 308DECISIONSOF NATIONALLABOR RELATIONS BOARDand constructing a high voltage power transmissionlinefortheBonnevillePowerAdministration,ProjectManager Chivrell hired Johnson becausehewasnotaware of the company policyregardingJohnson.When ChivrelllearnedaboutJohnson'sstatuswithRespondent,hechecked with Sargent, Respondent's president, whotold Chivrell to discharge him. Johnson was releasedthat afternoon. The following morning, July 15, all ofthe 200 employees engaged on the project struck inprotest, including the Charging Parties.It is clear, and the General Counsel does not argueotherwise, that the July 15 strike was unprotectedconcerted activity in violation of section 1.4 of thecontract.After Chivrell initially agreed with Sar-gent's order to discharge Honeycutt and Ingrahamfor engaging in the wildcat strike, Chivrell decided toavoid the possibility of prolonging it by retainingthem. And, on Monday, July 19, after discussing thesituation with the Union, Respondent permitted allof the employees who had struck to return to work.Later that day, a notice was distributed by Sargentstating that "should reoccurrence of this action takeplace in the future" all employees who had partici-pated in the strike would be subject to immediatedismissal.Honeycutt, Ingraham, and the other members oftheir eight-man light assembly crew returned to workon July 19 and, when Crew Foreman Moody wasdischarged for drinking on the job on July 20,Ingraham was made acting foreman. As more fullydescribed in the attached Decision, later thatafternoon Chivrell, Foreman Hinerman, and UnionSteward Jacobs met to discuss the status of the crew.Hinerman and Chivrell told Jacobs that the crew wasbeing laid off for lack of work and the unavailabilityof a qualified journeymanto serve asforeman. Thecrewmembers were informed the next morning, July21, that they were being laid off; their terminationslips stated that they were eligible for rehire.Later that day, however, Sargent sent identicalletters to the Union stating that as provided in thecontract Honeycutt and Ingraham were not eligiblefor future employment with Respondent becausethey had induced employees to engage in a strike.Since then, allmembers of the crew save theCharging Parties have been rehired by Respondent.The Charging Parties did not file grievances overtheir layoff and Respondent's subsequent refusal torehire them.As noted, the Administrative Law Judge, in3Contrary toour dissenting colleagues,we perceive no meaningfuldistinction between a contract clause prohibiting discharge except for "justcause,"aswas the case inNational Radio,and the instant agreement'sprohibition of discriminatory or arbitrary treatment of employees byRespondentUnlike ourdissenting colleagues,it is our view that a grievancefiled pursuant to this provision would enable an arbitration board fully toagreementwith the General Counsel's contentions,found that Respondent had condoned the participa-tion of its employees, including the Charging Parties,in the prior unprotected concerted strike activity andthen, in violation of Section 8(a)(1), had discriminat-ed against Honeycutt and Ingraham, and indirectlythe entire crew, by laying off the crew and refusing torehireHoneycutt and Ingraham because they hadengaged in such conduct. The Administrative LawJudge found Respondent's assigned reasons for thelayoff to be pretexts. Respondent, while denying thecommission of any unfair labor practices, asserts thatthematter should be resolved by the parties'contractual grievance settlement mechanism.Weagree.Itisclear that under the collective-bargainingagreement Honeycutt, Ingraham, and the crewmem-bers who were laid off with the Charging Parties maygrieve their alleged arbitrary and discriminatorytreatment by Respondent. Here, as inNationalRadio,where the contract prohibited discipline forother than "just cause," there exists a contractualmeans for the quick and fair vindication of employeerights.3And, inHoward Electric Company,166NLRB 338, where the Board dismissed the complaintand deferred to an award of the Council of IndustrialRelations for the Electrical Construction Industry ofthe United States and Canada, the same body whichcould issue a final and binding decision herein if thedispute is not otherwise resolved, the Board statedthat the procedure and award of the Council met thearbitration criteria ofSpielbergManufacturing Com-pany,112 NLRB 1080.In sum, therefore, for the policy and other reasonsmore fully explicated inNational Radio,under thecircumstances herein, including the parties' stableand productive bargaining relationship and theabsence of a history of union animus, we decline atthis time to exercise our remedial powers in this caseand so decline as well to render any decision nowupon the merits.ORDERPursuant to Section 10(c) of the National LaborRelations Act, the National Labor Relations Boardhereby orders that the complaint herein be, and ithereby is, dismissed; provided, however that:The Board shall retain jurisdiction of this proceed-ing for the purposeof entertainingan appropriateconsider these employees' claims of injustice. This Board has no monopolyon wisdom in such matters, nor is the doctrine of condonation a new-foundinvention of this Board Claims by employees that they were unfairlytreated byreason of some past conduct which may be shown to have longsince been forgiven or "condoned" by theiremployers are surely ascognizable in an arbitration forum as they are before this Board TYEE CONSTRUCTION CO.and timely motion for further consideration upon aproper showing that either(a) the dispute has not,with reasonable promptness after the issuance of thisDecision,either been resolved by amicable settle-ment in the grievance procedure or submittedpromptly toarbitration,or (b) the grievance orarbitration procedures have not been fair and regularor have reached a result which is repugnant to theAct.MEMBERSFANNINGAND JENKINS,dissenting:We predicted in our dissent inJoseph T. Ryerson &Sons, Inc.,199NLRB No. 44, that the majority'sdeferral policy would lead to the dilution of the Act,and that employees would be left with only suchprotectionas theywere accorded under the collec-tive-bargaining agreement-a protection dependentupon the relative strengths of the employer and theunion,and upon the union's ability and willingnessto process grievances.This case confirms our fearsand again illustrates the extent to which the majorityiswilling,by its policyof deferring to privatetribunals,toabrogate the rights of individualemployees under the Act we administer.Themajorityjustifiestheirdeferralherebyanalogizing the legal and factual situation to that inNational Radio Company, Inc., supra,where theyrelied on a"just cause"provision in the contractunder which employees could be disciplined as thefoundation for deferring the alleged discriminationof an employee under Section 8(a)(3) to the arbitralprocess. In our dissent inNational Radiowe set forthin explicit detail our objections to the course themajority was following in extending itsCollyerpolicyto a situation in which the only issue was whether anemployeewas discharged for union activity inviolation of Section8(a)(3).Not onlyare the sameconsiderations applicable here,but, even if we wereinclined to accept the majority views inNationalRadio,we find that the instant case is an inappropri-ate vehicle for the application of those views.For thereasons discussed below, we are concerned that themajority had enlarged theNational Radiodoctrine,and has done so with insufficient evidentiary andlegal rationale and further eroded the protectiverights of employees under the statute we administer.The complaint alleged* that on July 21, 1971,Respondent laid off the eight members of a workingcrew, including the Charging Parties, Honeycutt andIngraham,to retaliatediscriminatorilyagainst thembecause of their participation in concerted workstoppageswhich took place during the previousweek,or because of the Charging Parties' participa-tion in a concerted work stoppage in 1968, or bothand thereafter refused to rehire the Charging Partiesfor the same reasons. As pointed out in the majoritydecision,there is no dispute that the work stoppagesin question were in violation of the contract and309constituted unprotected concerted activity.It is alsoclear that at that time Respondent could havedischarged the employees involved for engaging insuch unprotected concerted activities.However, it isundisputed that the Respondent condoned theiractivities by agreeing to the return to work of all ofthe employees without reservation despite knowledgeof their participation in such unprotected activitiesand the prior participation of Ingraham and Honey-cutt in similar work stoppages in 1968.The Respon-dent was willing to forgive and forget as long as itcould get the work moving again.Respondent'snotice of July 19 to all the employees involved in thework stoppage after their return to work whichspecifically stated that it would not in the futurepermit reoccurrence of such work stoppages and thatin the future employees involved would be dis-charged further emphasized that the prior conducthad been condoned.From the above it is clear that the prior unprotect-ed conduct of the members of the work crew,including Ingraham and Honeycutt,had beenunconditionally condoned, and the laying off of thecrew to accomplish the discharge of Honeycutt andIngrahamon July21 interfered with,restrained, andcoerced the employees in violation of Section 8(a)(1).It is also equally clear that the refusal to rehire theCharging Parties thereafter because of their partici-pation in prior work stoppages was an independentviolation of Section 8(a)(1) of the Act regardless ofthe reason for theirlayoff on July 21.The doctrine of condonation is neither a new nornovel one and has been uniformly accepted by theBoard and courts for many years. Its purpose is to.insure stability in employment relations by prevent-ing an employer from misleadingly agreeing to returnitsemployees to work and then taking disciplinaryaction for something apparently forgiven.We believeit is a doctrine which should not be lightly discarded.Unlike,National Radio,thecentral issue hereisnot alleged discriminationofanemployeeforunion activitiesinviolationofSection8(a)(3),but,asdescribedabove,condonationofunprotectedconcertedactivitiesand sub-sequent discrimination.Thisinvolves alleged vio-lationsof statutory,not contractual,rights. Thelegal doctrine of condonation in our opinion isclearly not within the confines of the provisions ofthe contract.The majority opinion in fact admits asmuch since they point out they are not relying, asthey did inNationalRadio,on deferring to agrievance-arbitration procedure where the contractprohibited discipline for other than"just cause," aprovision absent here,but upon a broad catchallprovision in section 1.4 of the contract which permitsthe Union to grieve for employees"with respect to 310DECISIONSOF NATIONALLABOR RELATIONS BOARDsuchmattersas the alleged discriminatory orarbitrary treatment of an individual employee arisingout of his employment." They interpret this provisionto cover employees' statutory as well as contractualrights. In doing so the majority has finally admitted,as we predicted they would, that there need not be acontract clause covering the conduct involved inorder to defer to arbitration, but merely a collective-bargaining contract with grievance procedures withlanguage related to our Act.The result is that the union and employer canescape the Board's and courts' application of the Actto their violations of it by simply including in theircontract a provision, as here, which contains lan-guage similar to that of the Act and attaching anarbitration clause. Statutory rights are then reducedto contract rights and will disappear unless thearbitration tribunal departing from statutory stand-ards inadvertently makes an explicit disclosure in itsdecision that it had done so. Failure of the arbitra-tion tribunal to determine the statutory rights is notsufficient to warrant this Board's vindication ofthem, for the majority will presume they have beendetermined, and properly, under a "just cause" orsimilar clause.Terminal Transport Company, Inc.,185NLRB 672. Thus, the majority, as we have previouslyobserved, undermines the Act's protection of theindividual and makes the public interest in properand uniform application of the Act a plaything ofprivate treaty and interpretation.4National RadioandRyerson, supra,were predicatedon the finding that the interests of the union and theemployee therein were in "substantial harmony."Here no grievances were filed by the Union, nor isthere any indication that any will be. The unfairlaborpracticeswere filed and pursued by theindividuals in question. The Union took no part inthe unfair labor practice proceeding and filed nobrief.The two individuals involved must dependupon the Union's hiring hall for job referrals, andthey are not in a position to take an independent orforthright stand to force the Union to pursue theirinterests.There is no reasonable grounds under thefacts of this case for assuming that the interests of thetwo individuals involved would be adequatelyrepresented, or indeed presented, in the complicated4Since the contract must be construed as consistent with the Act if at allpossible, it will be a short step for the majority to dispense with the clausewhich contains some or all of the statutory language It will then follow thatthe mere presence of an arbitration clause in a contract will bar individualemployees from access to the Board for protection of their statutory rights.5Nor, in Member Jenkins' view,can the majority properly rely on theexistence of a quick and fair vindication of employee rights under thecontract or a stable and productive bargaining relationship as support fortheir positionThe privatetribunals involved here are quite unlike the singlearbitrator who was empowered to make a final decision inNational Radioand otherCollyerdeferrals.They consist of a Labor-ManagementCommittee consisting of three representatives each of the Union and thetribunals,which involve the union and the contrac-tor, the industry and the International. The Boardhas previously noted that it would be repugnant tothe purposes of the Act to defer to arbitration undersuch circumstances.Kansas Meat Packers, a Divisionof Aristo Foods, Inc.,198 NLRB No. 2. We feel theBoard should also refuse to do so here.5Moreover, in view of the work stoppages which goback to 1968, and the strained relations between theEmployer and the employees, as shown by facts fullydescribed in the Administrative Law Judge's Deci-sion, reliance on bargaining history would appear tobe a thin reed to support the majority's position.Similarly, to rely on the absence of a history of unionanimus would appear to be equally makeweight,since the very conduct alleged which the majorityrefuses to adjudicate upon its merits clearly involvesanimus.Finally,we note that the majority Decision doesnot deal with the Administrative Law Judge's findingthat by laying off certain of the members of the crewon July 21, 1971, in order to effectuate the dischargeof Ingraham and Honeycutt, because of theirpreviously condoned unprotected concerted activityRespondent interfered with, restrained, and coercedits employees in the exercise of rights guaranteed inSection 7 of the Act in violation of Section 8(a)(1) ofthe Act. Their Decision deals only with Honeycuttand Ingraham. The Administrative Law, Judgerecommended in his Order that Respondent makethe six employees involved whole for any loss of paytheymay have suffered as the result of suchdiscrimination. The majority would apparently leavethis issue unresolved and dangling. Here, in ouropinion, themajority is acting contrary to theirpreviously stated views that they will not defer partof a dispute to the arbitral process when they arerequired to determine a closely related and integrat-ed part.Sheet Metal Workers, International Associa-tion,Local Union 17, AFL-CIO (George Koch Sons,Inc.),199 NLRB No. 26. The majority's view thatthese other dischargees can also seek arbitrationseems beside the mark. The violation alleged is thattheywere fired in order to cloak the firing ofIngraham and Honeycutt. Such violation has nodiscernible connection with any contract interpreta-contractor,with a final appealto the Councilon Industrial Relations for theElectricalConstructionIndustryoftheUnited States and Canada,consisting of six membersof theNational Electrical Contractors Associa-tion and six membersof theinternationalUnion,whose decisions must beunanimous Significantly,neither bodyprovides for neutrals In MemberJenkins' view such tribunals are conductive to compromise,horsetrading,and the possible subversion of individual employee interests, and ofstatutoryrights as well,by the voteof only one of the six-member appealcouncilTheCollyerprinciple contemplated that the labor contract mustbind the partiesto the disputedecision of a "forum of third parties or aneutral arbitrator"and thus this would not appear to be an acceptable formSeeTulsa-WhisenhuntFuneralHomes,Inc,195 NLRB No. 20. TYEE CONSTRUCTION CO.tion, and the majority points tonone.We see nothingan arbitrator can determine under the contract as tothis group of dischargees.For the above reasons we would decide theallegations in the complaint on their merits. TheAdministrative Law Judge in his Decision, in ouropinion, has properly analyzed the evidence andapplied applicable Board and court precedents, andwe would adopt it.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEROBERT L. PIPER, Trial Examiner: This proceedingunder Section 10(b) of the National Labor Relations Act,as amended, was heard at Seattle, Washington, on March 7and 8, 1972, pursuant to due notice. The complaint, whichwas issued on February 2, 1972, on a charge filed July 27,1971,1 alleged in substance as amended that Respondentengaged in unfair labor practices proscribed by Section8(a)(1) of the Act by (1) laying off or discharging on July21 eight named employees because of their participation ina concerted refusal to work, and (2) failing and refusingthereafter to employ the Charging Parties because of theirparticipation in said concerted work stoppage and a priorconcerted work stoppage. Respondent's answer denied thealleged unfair labor practices and affirmatively alleged thatthe Board should defer to the grievance and arbitrationprocedures contained in the contract between Respondentand Local No. 77, International Brotherhood of ElectricalWorkers, AFL-CIO (hereinafter called the Union). Res-pondent'sunopposedmotion to correct the officialtranscript of proceedings is hereby granted.Upon the entire record in the case and from myobservation of the witnesses, I make the following:FINDINGS OF FACT1.JURISDICTIONAL FINDINGSRespondent is a Washington corporation engaged in theconstructionof electric power lines in the States ofWashington, Oregon, and Alaska, with principal offices inBellevue,Washington; Portland, Oregon; and Anchorage,Alaska. During the past year, it performed services valuedin excess of $50,000 for customers located outside the StateofWashington and had a gross business volume in excessof $500,000. Respondent admits, and I find, that it is anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organization within the meaning ofSection2(5) of the Act.IAll dates hereinafter refer to 1971 unless otherwise indicatedIII.THE UNFAIR LABOR PRACTICESA.Introductionand Issues311At all times relevant herein, Respondent and the Unionwere parties to a collective-bargaining contract whichcontained a no-strike clause. During 1971, Respondent wasengaged in the conversion and construction of a highvoltagepower transmission line known as the ChiefJoseph-Monroe project. On July 14, Respondent dis-charged Charles J. Johnson, one of its employees at thatproject.On July 15 and 16, approximately 200 ofRespondent's employees engaged in a strike or concertedrefusal to work to protest said discharge. On July 19,pursuant to agreement with Respondent, all of saidemployees returned to work unconditionally. On July 21,Respondent laid off one of its assembly crews, consistingof eight of said employees, including the Charging Parties,allegedly because of their participation in the aforesaidwork stoppage and the Charging Parties' participation in aprior concerted work stoppage. On the same day, Respon-dent notified the Union, pursuant to their contractualhiring hall arrangement, that the Charging Parties were nolonger eligible for employment with Respondent becausethey had induced the employees to engage in the aforesaidwork stoppage.The issues as framed by the pleadings are, afterRespondent on July 19 had unconditionally permitted allof the employees to return to work: (1) laying off ordischarging the eight members of Respondent's assemblycrew, including the Charging Parties, because of theirparticipation in the work stoppage on July 15 and 16and/or the Charging Parties' participation in a concertedwork stoppage in 1968, in violation of Section 8(a)(1) of theAct; and (2) on and after July 21, refusing to permit theUnion to refer the Charging Parties for employment withRespondent through the Union's exclusive hiring hallbecause of their participation in the July 15 and 16 workstoppage and/or another concerted work stoppage in 1968involving Respondent, in violation of Section 8(a)(1) of theAct.B.Chronology of EventsDuring 1971 Respondentwas engaged in the conversionand construction of a high voltagepower transmission line,known as the Chief Joseph-Monroe project, running fromtheChief Joseph Dam on the Columbia River inWashington,west across StevensPassin the CascadeMountains, to Monroe, Washington. The project consistedof the conversion of the existing power line to 500,000 voltcapacity, involving the removal of the old transmissionlines,the conversion of some and the replacement of othertransmissiontowers,and the necessary rewiring, allpursuant to a contract with theBonnevillePower Adminis-trationwhich required completion before the winter of1971-72.At all times relevant herein, Respondent, as amember of the Northwest Line Constructors Chapter,National Electrical Contractors Association, was party to acollective-bargainingagreementwith the Union and otherIBEW locals containing,inter alia,an exclusivehiring hallarrangement,a no-strike clause, ,a grievanceand "arbitra- 312DECISIONSOF NATIONALLABOR RELATIONS BOARDtion" procedure and a clause permitting the employer torejectany applicant for employment "for any reasonallowed under law."Respondent'sChief Joseph-Monroe project includedseveral"shops," including the Skykomish and Merrittshops,where construction offices and equipment weremaintained and the employees reported to work. Most ofRespondent's employees worked in crews, which didassembly, erection, wiring, and disassembly, respectively.Respondent obtained all of its employees for such crewsfrom the Union's hiring hall Each of these crews had aworking foreman, who was required under the contract tobe a journeyman lineman referred by the Union. Duringthe relevant period, Respondent's officials with whom weare here concerned were E.B. Sargent,president of thecorporation;William J. Chivrell, project manager of theChief Joseph-Monroe project; and Jack Hinerman,generalforeman or superintendent of the Skykomish shop, underChivrell. Chivrell did all of the hiring pursuant to requestsformen received from the severalgeneral foremenunderneath him.On July 13, Chivrell, apparently by mistake, hiredCharles J. Johnson, a journeymanlineman,pursuant toreferral from the Union. In 1968, Johnson, together withthe Charging Parties, Honeycutt and Ingraham, and otheremployees, engaged in a wildcat strike involving Respon-dent and other members of the National ElectricalContractors Association. As a result, Respondent thereaft-er refused to employ Johnson. On July 14, Chivrell, havingbeen informed by Hinerman of Respondent's policyconcerning Johnson, contacted Sargent and was instructedby him to fire Johnson, although Chivrell advised Sargentthat thismight precipitatea strike.Chivrell, during thecourse of discussions with Hinerman and Stanley Jacobs,theUnion's shop steward employed by Respondent as ajourneymanlineman,concerning the requested dischargeof Johnson, learned that Honeycutt and Ingraham hadparticipatedwith Johnson in the wildcat strike in 1968.Chivrell fired Johnson thatafternoon.The followingmorning all of the project's employees, approximately 200,including Honeycutt and Ingraham, engaged in a concert-ed work stoppage by refusing at starting time to workunless Respondent reinstated Johnson.Hinerman and Chivrell both talked with the strikingemployees at Skykomish, but they refused to return towork unless Johnson was reinstated. Chivrell appeared tobe considering this request favorably, but then stated hewas going to call Sargent to find out who was running thejob.He did so. Sargent said that he had ascertained thatHoneycutt and Ingraham were employed on the project,had participated in the 1968 work stoppage, and that hewanted them fired also because of their current activitiesand those in 1968. Chivrell agreed to fire Ingraham andHoneycutt and had their termination slips and checksprepared. However, after second thought, he realized thismight prolong the work stoppage which he was anxious toavoid because of Respondent's contractual deadline. As aresult,Chivrellwarned Sargent that, if Chivrell firedHoneycutt and Ingraham as Sargent desired, it mightprolong the strike indefinitely. Sargent finally agreed thatChivrell was running the job and Sargent would leave thedecision to him, and Chivrell decided not to fire Honeycuttand Ingraham. Although Chivrell contended that Sargentgave him exactly the same choice with respect to Johnson'sprior discharge, nevertheless Chivrell fired Johnson undersubstantially the same circumstances, i.e., lack of personalknowledge concerning Johnson's involvement in 1968 anda substantial certainty that the discharge would result in awork stoppage or strike.The strike continued through July 15 and 16, Thursdayand Friday. On July 16, at a meeting at the union hall theemployees decided to return to work on Monday, July 19,leaving the disposition of Johnson's discharge to otherchannels.Chivrell,who was anxious to have the menreturn to work, was informed by Jacobs that they haddecided to return to work unconditionally on Monday.Despite Respondent's knowledge that the strike was inviolation of the contract, Chivrell conceded that there wereno restrictions whatsoever placed on anybody returning towork, that every employee was permitted to return to workwithout reservation and that, as far as he was concerned, itwas all over and done with. Chivrell also admitted that,with full knowledge of Ingraham's and Honeycutt'sparticipation in the work stoppage on July 15 and 16 andthe work stoppage in 1968, he permitted them to return towork without any reservation. On the morning of July 19,all of the employees, including Honeycutt, Ingraham, andthe other six members of their crew returned to workwithout any conditions or objections. Later that day,Respondent posted and gave all of the employees a noticesigned by Sargent that all employees who had participatedin the unauthorized work stoppage in violation of thecontract would be subject to immediate discharge "shouldreoccurrence of this action take place in the future."Honeycutt and Ingraham were members of an eight-manassembly crew engaged in the assembly of light steel towerswhich did not require the assistance of a crane, asdistinguished from the assembly of towers consisting ofheavy steel parts which required lifting by a large crane.The foreman of their crew was Charles Moody. Moody, asrequired by the contract, was a journeyman lineman. Theother six members of the crew were Frank J. Milos, EarlAppleton, Larry C. Wearin, William L. Harper, LeroyChase, and Asa Pronovost. None of the crew memberswere classified as journeymanlinemen,all being classifiedas assemblymen, ground men, or equipment operators,classifications receiving a uniform but lower pay scale thanthat of journeymanlinemen.Under the Union's referralsystem, assemblymen, ground men, and equipment opera-tors could be referred alternatively but not as journeymanlinemen.Journeyman linemen could, of course, acceptreferral to lower paid classifications. Certain requisiteskills,whichwere possessed by both Ingraham andHoneycutt, were required for referral to operatecertaintypes of equipment.About midday July 20, Respondent fired Moody fordrinking on the job and Hinerman named Ingraham asacting foreman for the balance of the day. The crew wasengaged inthe assembly of a light tower in the Skykomisharea. Jacobs informed Hinerman that under the contractthe crew could not operate without aforeman,who had tobe a journeymanlineman.Hinerman then informed Jacobs TYEE CONSTRUCTION CO.313that the crew would have to be laid off because there wasno journeymanlineman available to act as foreman.Jacobs immediately pointed out that this was incorrect andthat there were a number of eligible journeyman linemen,whom he named,on the project available to act asforemen.In addition,the record establishes that there werethree eligible journeymen on the Union's out of work listwhom Respondent could have requested. Chivrell conced-ed that he did not consider calling the hall. I credit Jacobsand find that, contrary to the testimony of Chivrell andHinerman, there were journeyman linemen available. AfterJacobs had pointed out that there were journeymanlinemen available,Chivrell changed Respondent's reasonand contended that the crew should be laid off becausethere was not enough work for it. According to Chivrelland Hinerman,whom I do not credit unless otherwisecorroborated, they had decided to terminate or lay offMoody's crew for lack of work sometime before Moody'sdischarge. As will be discussed more fully hereinafter, therecord not only fails to establish such lack of work or needbut establishes the contrary.Chivrell admitted that, as he did in the case of Johnson'sdischarge and all other matters involving personnel, hediscussed the proposed layoff thoroughly with Jacobs.Jacobs then argued that there was plenty of work available,because he knew that it was Respondent's busy season andpeak employment period, that there was a constantturnover of personnel, and that Respondent would needadditional employees throughout the summer to completeits project on schedule. He pointed out that the members ofthe crew could be transferred temporarily to otherpositions until vacancies, which occurred repeatedly, aroseinother crews on the project.During the ensuingdiscussion Chivrell conceded that he could use four namedmembers of the crew, not including Ingraham andHoneycutt, on other jobs on the project. Jacobs repliedthat all of the members of that crew were good workers,there was ample work on the project to warrant keeping allof them, and that he saw no reason for selecting only thefour named by Chivrell. Chivrell finally conceded that hecould find places for all of the members of the crew exceptHoneycutt,and Ingraham. Jacobs countered by pointingout that bothHinermanand Chivrell had conceded thatHoneycutt and Ingraham were good workers. Chivrell thentold Jacobs that Respondent could not afford to keepIngrahamand Honeycutt because theywere"troublemak-ersand loud mouths." Jacobs warned Chivrell andHinerman that if they selected only Ingraham andHoneycutt to be laid off Respondent would probably haveanother work stoppage at the project and rather than dothat it would be better to lay off the entire crew. Afterconsiderable further discussion, Chivrell decided to lay offthe entire crew. Inasmuch as it was then the afternoon ofJuly 20, Chivrell at Jacobs' request decided to lay off thecrew the following morning, which would entitle them to 4hours' showup time.The following morning when the crew reported, Hiner-man informed them that they were being laid off becausetheir foreman had been fired and Respondent was unableto secure another journeyman lineman to act as foreman.At this point, Richard Rogers, a journeymanlineman,reported for work, having been referred by the Union. Oneof the members of the crew informed Rogers that theywere being terminated because they had no journeymanlineman to act as foreman.Rogers thereupon volunteeredto accept the position to prevent their layoff. Hinermanrefused,stating that it was too late and that there was nowork for the crew in any event. Under the contract,Respondent had the right to select its crew foremen.Hinerman testified that he did not want Rogers because hehad previously worked on the projecteight or nine timesand could not be depended upon to remain for any periodof time. However, Hinerman and Chivrell both alsocontended that one of the reasons the crew was laid off wasbecause it had only 1- 1/2 days' work left.Respondent gave termination slips to the entire crew,including Ingraham and Honeycutt. The slips stated thateach workman's ability was good and that each of themwas eligible for rehire. However, the same day, Sargentsent two identical letters to the Union advising it that,pursuant to the contract, Ingraham and Honeycutt werenot eligible for future employment with Respondentbecause they had "induced employeesto engage in workstoppage." The letters referred to the provision of thecontract authorizing the employer to reject any applicantfor employment for any reason allowed under law. Chivrellclaimed that his decision to lay off the crew, includingIngraham and Honeycutt, was in no respect dictated orrequested by Sargent, and Sargent claimed that the lettershe wrote to the Union the same day were written withoutthe knowledge of Chivrell. Their testimony concerningtheir actions that day is inconsistent and contradictory.Sargent testified that he had not been in touch withChivrell and was not aware of the layoff of the crew, whichincluded Ingraham and Honeycutt, until his secretarypresented him with the termination slips the same day,whereupon he immediately wrote the Union rejectingIngraham and Honeycutt for future employment. It is notclear how the termination slips reached Sargent's office soquickly. According to him, Chivrell acted on his own andnever advised Sargent of the layoff action. On the contrary,Chivrell testified that Sargent knew about the layoffbecause Chivrellwas dealingdirectly with him on July 21and that Sargent had told Chivrell that day thatSargenthad sent the letters to the Union rejecting Honeycutt andIngraham for future employment. Chivrell did not explainwhy their termination slips stated they were eligible forrehire.At varioustimes afterJuly 21,all of the members oftheMoody crew except Ingraham and Honeycutt werereferred back to the project by the Union and reemployedby Respondent.Respondent presented shifting and varied defenses forterminating the Moody crew on July 21, all of which I findto be without merit. The record establishes that Respon-dent's originally stated reason was the lack of a foremanafterMoody was fired. When it became apparent that thisreasonwas without merit, because of Jacobs' namingseveral journeymanlinemen onthe project who could beappointed as foreman, Rogers' volunteering on themorning of July 21 to accept the position of foreman, andthefact that there were three journeymanlinemenavailable on the Union's out-of-work list, Respondent 314DECISIONSOF NATIONALLABOR RELATIONS BOARDchanged its reason to lack of need for the crew because oflack of work. In support of this contention, Chivrell andHinerman testified that there was no crane available fortheMoody crew and none could be obtained, so it couldnot be transferred to heavy assembly work. The Moodycrew was engaged in light assembly which did not requirethe use of a crane. Other assembly crews, which had andused a heavy crane, could perform both light and heavyassembly work. Respondent also contended that becauseof the poor condition of the access roads to the sites wherethe transmission towers were erected, it was unable to haulsteel into such sites and there were only one and a half lightsteel towers left to be assembled by the Moody crew.Considerable evidence was offered to establish the lack ofadequate access roads, but the record fails to indicate whythis had any greater effect upon the Moody crew thanupon the other crews using a heavy crane, which would bemore difficult to get to the site of construction.The record establishes that there was a great deal ofwork available for the Moody crew, that it was the peak ofRespondent's busy season, that there was a shortage ofqualified applicants, and that Respondent's regular prac-ticewas to not lay off unneeded crews but to transfermembers to other crews for the time being until vacanciesoccurred,which happened regularly. Most significantly,during the conversation on the afternoon of July 20betweenChivrelland Jacobsconcerningthe layoff,Chivrell conceded that he could transfer all of the membersof the Moody crew to other jobs on the project exceptHoneycutt and Ingraham, whom he could not keepbecause they were troublemakers and loud mouths. Therecord establishes that there were jobs available at thattime which could have been filled by the Moody crew.Thus, on July 20, the very day that Chivrell decided to layoff the Moody crew allegedly for lack of work, he ordereda new complete gin pole crew from the Union to report atthe Skykomish shop the following day. Gin pole crews didassemblywithout a crane. This crew included sevenpositions which could have been filled by members of theMoody crew. The record also establishes that Respondenthad decided to create this new gin pole crew substantiallybefore July 20 and that members of the Moody crew hadbeen asked by their foreman if they were interested inworking on such crew and had replied affirmatively, yetChivrell contended that he had no work available and didnot consider transferring the Moody crew to such gin polecrew. In addition, according to Chivrell and Hinerman,they had decided a week or more before July 20 to lay offtheMoody crew because of lack of need, which was totallyinconsistent with Chivrell ordering a new group of men onJuly 20 from the union hall for the gin pole crew.In addition, the prior day Chivrell had ordered oneassembly man as a replacement in a crew at the Merrittshop, who did not report until the following Friday, July23. The record further establishes that Respondent madecalls to the Union for assembly hands every week afterJuly 21 and that, between July 26 and the end of August,Respondent had a total of 16 new openings which themembers of the Moody crew were qualified to fill. Thus therecord establishes, and I find, that there was work availablefor theMoody crew and that there were journeymanlinemen available for appointment as foreman of that crew.Moreover, Chivrell, during his conversation with Jacobs onJuly 20, in substance admitted that Chivrell's only reasonfor laying off the Moody crew was to get rid of Honeycuttand Ingraham. Although Chivrell contended that he alonemade the decision to terminate the crew, it was undisputedthat Sargent had previously instructed him to dischargeHoneycutt and Ingraham and after their layoff tookimmediate steps to make certain that Ingraham andHoneycutt would never again be referred to Respondentfor employment.C.Concluding Findings1.The discriminatory layoffThe complaint alleged that on July 21 Respondent laidoff the eight members of the Moody crew, including theCharging Parties, to discriminatorily retaliate against thembecause of their participation in the concerted workstoppage on July 15 and 16 and/or because of theChargingParties'participation in a concerted workstoppage in 1968. The General Counsel, of course, reliesheavily upon the Board's well-established doctrine ofcondonation. There is no dispute that the concerted workstoppage engaged in by Respondent's employees on July15 and 16 constituted an unprotected concerted activity,i.e.,a strike in violation of the contract. At that time,Respondent could have discharged such employees forengaging in such unprotected concerted activities. Howev-er, the record establishes beyond dispute that Respondentcondoned their activities by unconditionally agreeing tothe return to work of all of the employees, admitting that itdid so without any reservations despite knowledge of theirparticipation in such unprotected activities and the priorparticipation of Ingraham and Honeycutt in the workstoppage in 1968. Chivrell, as he stated, was willing toforgive and forget as long as he could get the men back towork and get on with the project. Respondent's notice ofJuly 19 to all of the employees involved in the workstoppage after their return to work constitutes furthercorroboration of Respondent's condonation thereof, sinceRespondent specifically stated that should reoccurrence ofsuch action take place in the future all employees whoparticipated in the prior work stoppage would be subject toimmediate discharge. The above findings clearly establishcondonation by Respondent, and it could not thereafterdischarge or otherwise discriminate against such employeesfor having engaged in such condoned activities withoutviolating the Act. Under such circumstances, the doctrineof condonation has been the law for many years. TheBoard has described it as follows:... however, contrary to the Trial Examiner, we findthat even if Sherrod's participation in the threat to quitwas unprotected, the Respondent's subsequent conductconstituted condonation of the unprotected aspect ofSherrod's otherwise protected activity.A court of appeals has recently stated that theBoard's doctrine of condonation "prohibits an employ-er from misleadingly agreeing to return its employees towork and then taking disciplinary action for something TYEE CONSTRUCTION CO.315apparently forgiven."[Packers Hide Association, Inc. v.N.L.R B.,360 F.2d 59 (C.A. 8).]2We are not here concerned with a situation where theemployer reserves the right to discipline the instigators of,as distinguished from the participants in, wildcat workstoppages.3 The record contains no evidence that Respon-dent reserved such right but, in fact, establishes thecontrary.Moreover, there is no substantial evidence in therecord that Ingraham and Honeycutt were in fact theinstigators of the strike. Thus the record establishes, and Ifind, that Respondent in fact unconditionally and withoutreservation condoned the participation of its employees,including Ingraham and Honeycutt, in their prior unpro-tected concerted activities.Respondent thereby waivedwhatever rights it had with respect to such employees'conduct. It is well settled that subsequent discriminationfor engaging in such condoned activities constitutes aviolation of Section 8(a)(1) of the Act.4 Respondent's onlyargument with respect to the Board's established doctrineof condonation as approved by the courts is that it islegally defective. Such contention should, of course, bemade elsewhere.A preponderance of the reliable, probative, and substan-tialevidence, hereinabove discussed, and in the entirerecord convinces me, and I find, that Respondent's allegedreasons for discharging or laying off the Moody crew werepretextual, and that Respondent's real reason for laying offthat crew was to accomplish the discharge of Honeycuttand Ingraham because of their participation, whichRespondent had condoned, in the prior concerted workstoppages, thereby interfering with, restraining, and coerc-ing said employees in violation of Section 8(a)(1) of theAct. It is, of course, well settled that discharging a group ofemployees, innocent bystanders so to speak, in order toaccomplish or camouflage the discharge of certain employ-ees therein in violation of the Act, also constitutes aviolation of Section 8(a)(1) of the Act.2.The discriminatory refusal to hireThe complaint alleged that on and after July 21Respondent failed and refused to permit the Union to referIngraham and Honeycutt for employment with Respon-dent through the Union's exclusive hiring hall because oftheir participation in the July 15 and 16 work stoppageand/or in a prior work stoppage during 1968, an independ-ent violation of Section 8(a)(1) of the Act, regardless of thereason for their layoff on July 21. The facts are undisputed.Pursuant to the contractual provision that the employerhad the right to reject any applicant for employment "forany reason allowed under law," on July 21 Respondentnotified theUnion that Respondent would no longeraccept referrals of Ingraham and Honeycutt for employ-ment because they had induced employees to engage inwork stoppages in violation of the contract. As foundabove, this conduct had been unconditionally condoned by2American River Constructors,163 NLRB 551. See also,A & S AsphaltCorporation,196NLRB No 38 (1972) andJones & McKnight, Inc. vNLRB,445F2d97(CA 7, 1971)3Complete Auto Transit, Inc,134 NLRB 652 andAlabama MarbleCompany,83 NLRB 10474Fn2, supra5A & S Asphalt Corporation,196 NLRB No. 38,and American RiverConstructors,163 NLRB 551Respondent. Even if the July 21 layoff were not discrimi-natory or in violation of the Act, it is well settled that arefusal to hire employees for engaging in previouslycondoned unprotected concerted activities is as much aviolation of Section 8(a)(1) as a discharge.5 I conclude andfind that Respondent, by refusing to rehire Ingraham andHoneycutt after their layoff on July 21, because of theirpreviously condoned unprotected concerted activities,interfered with, restrained, and coerced said employees inviolation of Section 8(a)(1) of the Act.3.Deferral to arbitrationRespondent contends that the Board, under the princi-ples enunciated inCollyer,6should dismiss the complaintand defer to arbitration because the contract containsgrievance and appellate procedures, including employeegrievances concerning alleged discriminatory or arbitrarytreatment.Assumingarguendothat the contract doescontain a provision for arbitrationj it seems clear and Ifind that this is not the type of proceeding in which theBoard should or would defer to arbitration inasmuch as itdoes not involve any issues of contract interpretation.Collyerinvolved the unilateral granting of wage increasesallegedly in violation of the contract and allegedlyconstituting a refusal to bargain. Its import is that theBoard will defer to arbitration in unfair labor practicecases involving the interpretation of the contract, where theexpertise of a skilled arbitrator may be assumed to be equalto or greater than that of the Board. The issue herein As oneprimarily involving condonation and subsequent discrimi-nation, clearly an area not within the confines of thecontract and one beyond the scope of the normal expertiseof an arbitrator, who might be totally unfamiliar with theapplicable legal doctrine. The Board has specifically notedthat it has not yet resolved whether and in whatcircumstances the principles relied upon inCollyermay beapplicable to alleged violations of Section 8(a)(3),8 patentlycomparable to the type of discrimination with which weare here concerned. I am satisfied and find that thisproceeding, involving alleged violations of employees'statutory, as distinguished from contractual, rights, and theapplication of the legal doctrine of condonation, is not anappropriate type of case to be deferred to arbitration.Upon the basis of the foregoing findings of fact andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce,and the Union is a labor organization, within the meaningof the Act.2.By laying off the members of the Moody crew, inorder to effectuate the discharge of Ingraham andHoneycutt, because of their previously condoned unpro-tectedconcerted activity,Respondent interfered with,restrained, and coerced its employees in the exercise of the6Collyer Insulated Wire,192 NLRB No 1507Grievance appeals are made to a Labor-Management Committeeconsistingof three representatives each of the Union and the contractor,with a final appeal to the Council on IndustrialRelationsfor the ElectricalConstruction Industry of the United States and Canada, consisting of sixmembers of the National Electrical Contractors Association and sixmembers of the InternationalUnion, whosedecisions must be unanimous8Tulsa- Whisenhunt Funeral Homes, Inc,195 NLRB No 20 316DECISIONSOF NATIONALLABOR RELATIONS BOARDrights guaranteed in Section 7 of the Act in violation ofSection 8(a)(1) of the Act.3.By refusing to reemploy Ingraham and Honeycuttbecause of their previously condoned unprotected concert-ed activities,Respondent interfered with, restrained, andcoerced its employees in the exercise of rights guaranteedin Section 7 of the Act in violation of Section 8(a)(1) of theAct.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found the Respondent engaged in certain unfairlabor practices, I shall recommend that it cease and desisttherefrom and take certain affirmative action of the typewhich is conventionally ordered in such cases as providedin the Order recommended below, which I find necessaryto remedy and remove the effects of the unfair laborpractices and to effectuate the policies of the Act. Havingfound that Respondent reemployedMilos,Appleton,Weann, Harper, Chase, and Pronovost in their former orsubstantially equivalent positions, they will not be includedin the customary reinstatement order.Upon the foregoing findings of fact, conclusions of lawand the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended: 9ORDERTyee Construction Co., its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Laying off, discharging, or otherwise discriminatingagainst employees because they engaged in previouslycondoned unprotected concerted activities, or laying off,discharging, or otherwise discriminating against employ-ees, in order to effectuate the discharge of other employeesbecause they engaged in previously condoned, unprotect-ed, concerted activities.(b)Refusing to hire former employees because theyengaged in previously condoned, unprotected, concertedactivities.(c) In any like or related manner interfering with,restraining, or coercing its employees in the exercise ofrightsguaranteed to them by Section 7 of the Act.2.Take the following affirmative action which willeffectuate the policies of the Act:(a)Offer Harold J. Honeycutt and James F. Ingrahamimmediate and full reinstatement to their formerjobs or, ifthose jobs no longer exist, to substantially equivalentpositions,without prejudice to their semority or otherrights and privileges.(b)Make James F. Ingraham, Harold J. Honeycutt,Frank J. Milos, Earl Appleton, Larry C. Wearin, WilliamL. Harper, Leroy Chase, and Asa Pronovost each whole forany loss of pay he may have suffered by payment to eachof a sum of money equal to that which he would normallyhave earned from, in the case of Ingraham and Honeycutt,July 21, 1971, the date of their layoff, to the date of theabove-required offer of reinstatement by Respondent, andin the case of Milos, Appleton, Wearin, Harper, Chase, andPronovost, from July 21, 1971, the date of their layoff, tothe respective dates of their reemployment by Respondent,less the net earnings of each during said periods(CrossetLumber Company,8NLRB 440), said backpay to becomputed on a quarterly basis in the manner establishedby the Board inF W. Woolworth Company,90 NLRB 289,together with interest thereon at the rate of 6 percent perannum(IsisPlumbing & Heating Co.,138 NLRB 716).(c) Immediately notify Ingraham and Honeycutt, ifpresently serving in the Armed Forces of the United States,of their right to full reinstatement, upon application afterdischarge from the Armed Forces, in accordance with theSelective Service Act and the Universal Military Trainingand Service Act.(d)Preserve and upon request make available to theBoard or its agents for examination and copying all payrollrecords, social security payment records, timecards, per-sonnel records and reports, and all other records necessaryto determine the amount of backpay due under this Order.(e)Notify, in writing, Local No. 77, InternationalBrotherhood of Electrical Workers, AFL-CIO, Ingrahamand Honeycutt that Respondent revokes its letters of July21, 1971, to said Union rejecting the future referrals ofIngraham and Honeycutt, and that Respondent has noobjection to the future referral of Ingraham and Honeycuttby said Union to Respondent for employment.(f)Post at its business offices, its project offices andheadquarters, and all places where notices to employeesare customarily posted copies of the attached noticemarked Appendix.l° Copies of said notice, on formsprovided by the Regional Director for Region 19, afterbeing duly signed by Respondent's representative shall beposted by Respondent immediately upon receipt thereofand maintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are-notaltered, defaced, or covered by any other material.(g)Notify the Regional Director for Region 19, inwriting,within 20 days from the date of receipt of thisDecisionwhat steps Respondent has taken to complyherewith. i i9 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings,conclusions, and Order,and all objections thereto shall bedeemed waived for all purposes.10 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National LaborRelations Board" shall read"Postedpursuantto a Judgment of the United States Court of Appeals enforcing an Order ofthe National LaborRelationsBoard."11In the eventthat this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read"Notify theRegionalDirector for Region 19, in writing, within 20 daysfrom the date of this Order what stepsRespondent has takento complyherewith " TYEE CONSTRUCTION CO.317APPENDIXNOTICETO EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT lay off, discharge, or otherwisediscriminateagainstour employees because theyengaged in unprotected concerted activities,includingwork stoppages, when such unprotected activities havebeen condoned by us.WE WILL NOT lay off, discharge, or otherwisediscriminate against our employees,in order to effectu-ate the layoff or discharge of other employees becausetheyengaged in unprotected concerted activities,includingwork stoppages, when such unprotectedactivities have been condoned by us.WE WILL NOT refuse to hire former employeesbecause they engaged in unprotected concerted activi-ties, including work stoppages, when such unprotectedactivities have been condoned by us.WE WILL NOT in any like or related manner interferewith,restrain,or coerce our employees in the exerciseof any of the rights guaranteed them by the NationalLabor Relations Act.WE WILL offer James F. Ingraham and Harold J.Honeycutt immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, tosubstantially equivalent positions, without prejudice totheir seniority or other rights and privileges, and makeeach, plus Frank J. Milos, Earl Appleton, Larry C.Weann, William L. Harper, Leroy Chase, and AsaPronovost,whole for any loss of pay which he mayhave suffered as a result of our discrimination againsthim.WE WILL notify,inwriting,Local No.77, Interna-tional Brotherhood of Electrical Workers,AFL-CIO,Ingraham and Honeycutt that we revoke our letters ofJuly 21,1971, to said Union rejecting the futurereferrals of Ingraham and Honeycutt,and that we haveno objection to the future referral of Honeycutt and'Ingrahamby the Unionto us for employment.DatedByTYEE CONSTRUCTION CO.(Employer)(Representative)(Title)We will notify immediately Harold J. Honeycutt andJames F. Ingraham, if presently serving in the ArmedForcesoftheUnited States of their right to fullreinstatement, upon application after discharge from theArmed Forces, in accordance with the Selective ServiceAct and the Universal Military Training and Service Act.This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board's Office, 10th Floor, RepublicBuilding, 1511 Third Avenue, Seattle, Washington 98101,Telephone 206-442-5692.